In a support proceeding pursuant to article 4 of the Family Court Act, the appeals are from (1) so much of an order of the Family Court, Nassau County, entered February 17, 1976, as fixed the amount of support to be paid by the appellant and (2) so much of a further order of the same court, entered March 8, 1976, as awarded a counsel fee to petitioner’s attorneys. Orders affirmed insofar as appealed from, without costs or disbursements. There was a proper basis, supported by the record, for the awards of support and of a counsel fee. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.